Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 1 of 26 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
THE INTERNATIONAL ASSOCIATION OF
HEAT AND FROST INSULATORS AND ALLIED                                   Civil Action   20-cv-5948
WORKERS LOCAL 12 OF NEW YORK CITY,
WELFARE FUND OF HEAT AND FROST                                         COMPLAINT
INSULATORS LOCAL 12, PENSION FUND
OF HEAT AND FROST INSULATORS LOCAL 12,
VACATION FUND OF HEAT AND FROST
INSULATORS LOCAL 12, ANNUITY FUND OF
HEAT AND FROST INSULATORS LOCAL 12,
APPRENTICE JOURNEYWORKER EDUCATION
FUND HEAT AND FROST INSULATORS
LOCAL 12,
                                    Plaintiffs,
                  - against -

MINOSIS GROUP, INC., MIMGT LLC, MINOSIS
INC., MITG LLC, MARIDO INDUSTRIES, INC.,
MICHAEL THEODOROBEAKOS a/k/a MICHAEL
THEODOR and GRECIA THEODOROBEAKOS
a/k/a GRACE THEODOROBEAKOS a/k/a
GRACE THEODOR,
                                    Defendants.
------------------------------------------------------------------X

        Plaintiffs THE INTERNATIONAL ASSOCIATION OF HEAT AND FROST

INSULATORS AND ALLIED WORKERS LOCAL 12 OF NEW YORK CITY, (“Local 12” or

the “Union”), WELFARE FUND OF HEAT AND FROST INSULATORS LOCAL 12, PENSION

FUND OF HEAT AND FROST INSULATORS LOCAL 12, VACATION FUND OF HEAT

AND FROST INSULATORS LOCAL 12, ANNUITY FUND OF HEAT AND FROST

INSULATORS LOCAL 12, APPRENTICE JOURNEYWORKER EDUCATION FUND HEAT

AND FROST INSULATORS LOCAL 12, (collectively, the “Funds”); and, collectively referred

to herein as “Plaintiffs,” by their attorneys, COLLERAN, O’HARA & MILLS L.L.P., as and for

their Complaint against Defendants MINOSIS GROUP, INC., MIMGT LLC, MINOSIS INC.,

MITG LLC, MARIDO INDUSTRIES, INC., MICHAEL THEODOROBEAKOS a/k/a
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 2 of 26 PageID #: 2




MICHAEL        THEODOR,         and     GRECIA       THEODOROBEAKOS              a/k/a    GRECIA

THEODOROBEAKOS a/k/a GRACE THEODOR (collectively, the “Defendants”), allege as

follows:

                                        INTRODUCTION

        1.     This is a civil action brought pursuant to the Employee Retirement Income Security

Act (“ERISA”), 29 U.S.C. §1001, et seq., and § 301 of the Labor Management Relations Act

(“LMRA”), 29 U.S.C. §185, by Trustees of multiemployer benefit funds sponsored by Local 12,

and the Union, to recover benefit fund contributions owed to them under the terms of a Collective

Bargaining Agreement (“CBA”) and trust fund documents, from a signatory employer and its alter

ego identities, as well as its principal officers, who fraudulently schemed to avoid those

contributions by establishing alter ego entities to perform work covered by the employer’s

collective bargaining agreement with the Union.

                                JURISDICTION AND VENUE

        2.     The Court has jurisdiction over this action pursuant to 28 U.S.C. §1331, 29 U.S.C.

§§1132(a)(3), 1132(e)(1) and 1132(f).

        3.     The Court also has jurisdiction pursuant to §301 of the LMRA, 29 U.S.C. §185, as

Defendants have violated the terms of a CBA between an employer and a labor organization.

        4.     Venue lies in this District under 29 U.S.C. §1132(e)(1) and 29 U.S.C. §185(a), as

Local 12 has its principal place of business in this District and the Funds are administered in this

District.




                                                 2
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 3 of 26 PageID #: 3




                                         THE PARTIES

       5.      Local 12 is a “labor organization” within the meaning of §2(5) of the LMRA,

29 U.S.C. §152(5), with its principal place of business at 15-32 127th Street, College Point, New

York 11356.

       6.      The Funds are “employee benefit plans” and “multiemployer plans” within the

meaning of 29 U.S.C. §§1002(3) and (37), with their principal place of business at 15-32 127th

Street, College Point, New York 11356.

       7. The Funds are jointly administered by a Board of Trustees, comprised of an equal

number of labor and management representatives in accordance with §302(c)(5) of the LMRA,

29 U.S.C. §186(c)(5).

       8.      MINOSIS GROUP, INC. (“MINOSIS GROUP”) is a New York corporation

organized on March 11, 2014 with offices located at 22-50 46th Street, Astoria, New York 111056.

       9.      MIMGT LLC (“MIMGT”) is a Foreign New Jersey Limited Liability Company

with offices located at 22-50 46th Street, Astoria, New York 111056. Although MIMGT is not

registered to do business in New York State, public filings from the U.S. Small Business

Administration show that MIMGT received a Paycheck Protection Program loan in April 2020

and listed its place of business in Astoria, New York.

       10.     MINOSIS, INC. (“MINOSIS”) is a Foreign New Jersey corporation registered to

do business in New York as of August 21, 2007 with offices located at 285 West Saddle River

Road, Upper Saddle River, New Jersey 07458.

       11.     MITG LLC (“MITG”) is a Foreign New Jersey Limited Liability Company

registered to do business in New York as of January 2, 2008 with offices located at 225 Broadway,

13th Floor, New York, New York 10007.



                                                3
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 4 of 26 PageID #: 4




       12.    MARIDO INDUSTRIES, INC. (“MARIDO”) is a New York corporation located

at 255 Highland Cross, Rutherford New Jersey 07070.

       13.    MICHAEL THEODOROBEAKOS a/k/a MICHAEL THEODOR, (“MICHAEL

THEODOROBEAKOS”) is a natural person residing at 285 West Saddle River Road, Upper

Saddle River, New Jersey 07458.

       14.    GRECIA THEODOROBEAKOS, a/k/a GRACE THEODOROBEAKOS, a/k/a

GRACE THEODOR, (“GRECIA THEODOROBEAKOS”) is a natural person residing at 285

West Saddle River Road, Upper Saddle River, New Jersey 07458.

       15.    Defendants are and were at all relevant times, engaged in an industry affecting

commerce and "employer(s)" within the meaning of the National Labor Relations Act, (hereinafter

"NLRA”) §§2(2) and 301(a), 29 U.S.C. §§152(a) and 185(a), and ERISA. §§3(5) and 515,

29 U.S.C. §§1002(5) and 1145.

                                  STATEMENT OF FACTS

THE UNION COMPANIES AND THEIR COLLECTIVE BARGAINING AGREEMENT

       16.    Local 12 is a building and construction trade union whose territorial jurisdiction

covers the five (5) Boroughs of New York City, and Nassau and Suffolk counties on Long Island.

       17.    Local 12 has a current CBA with Defendant MINOSIS GROUP. Over the past

twenty years, Local 12 has had agreements with non-party Minosis Contracting, Defendants

MINOSIS and MINOSIS GROUP (hereinafter referred to as “the Union Companies”). During

these past two decades, the owners and executive officers of Minosis Contracting, MINOSIS and

MINOSIS GROUP have been and continue to be MICHAEL THEODOROBEAKOS and

GRECIA THEODOROBEAKOS.




                                               4
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 5 of 26 PageID #: 5




       18.     At all relevant times, Defendants MINOSIS and MINOSIS GROUP employed

members of Local 12 to perform mechanical insulation construction. Local 12 members James

“Jimmy” Market, Thomas “Tommy” Vincent and Zoran Miranovic regularly worked for the Union

Companies for the past decade.

       19.     The CBA provides that Local 12 is the exclusive bargaining agent for its members

that are engaged in the performance of         “mechanical insulation” such as the preparation,

fabrication, alteration, application, erection, assembling, molding, spraying, pouring, mixing,

hanging, adjusting, repairing, dismantling, reconditioning, maintenance, finishing and/or

weatherproofing of cold or hot thermal and/or acoustical insulation with such materials as may be

specified when these materials are to be installed for thermal purposes in voids, or to create voids,

or on either piping, fittings, valves, boilers, ducts, flues, tanks, vats, equipment, fire stops and

seals, walls, ceilings, and beams, or any hot or cold surfaces for the purpose of thermal control and

all labor connected with the handling and distribution of all materials and equipment of job

premises and all other such work that is within the jurisdiction of Local 12.

       20.     The CBA requires that in addition to union scale wages, the employer must pay

assessments and contributions for every hour of work by an employee performing any work

covered by Article XI of the CBA. The CBA requires the Union Companies to submit periodic

reports along with payment for contributions to the Funds, and payment of working assessments

to Local 12 and the industry promotion fund for covered work. These periodic remittance reports

state the number of hours each employee worked in covered employment and contributions

required to be submitted pursuant to the CBA. The Funds rely on the remittance reports to

determine participation in the Funds and the level of benefits, if any, that are to be provided to

those workers reported by the Union Companies.



                                                 5
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 6 of 26 PageID #: 6




       21.    The CBA includes a “no subcontracting clause” that requires any work covered by

the agreement to be performed by Local 12 union members or signatory employers with Local 12.

                              THE NON-UNION COMPANIES

       22.    At all relevant times, the Defendants MIMGT, MITG and MARIDO., were

employers engaged in the performance of “mechanical insulation” work within the five (5)

Boroughs of greater New York City and Nassau and Suffolk counties.

       23.    Defendants MIMGT, MITG and MARIDO, are non-union employers, meaning that

they have not signed the CBA. Defendants MIMGT, MITG and MARIDO did not pay union wages

to its employees, did not pay working assessments to the Local 12 General Fund, and did not pay

employee fringe benefit contributions to the Funds.

  MINOSIS, MINOSIS GROUP, MIMGT, MIGT AND MARIDO ARE A COMMON
ENTERPRISE, SINGLE EMPLOYER, ALTER-EGOS, AND/OR DOUBLE-BREASTED
                   ENTERPRISES WITH EACH OTHER

       24.    Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT

and MARIDO have common management in MICHAEL THEODOROBEAKOS and GRECIA

THEODOROBEAKOS.

       25.    Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT

and MARIDO have the same business purposes of performing mechanical insulation installations.
       26.    Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT

and MARIDO have the same inter-relationship of operations and employees, including using the

same forepersons.

       27.    Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT

and MARIDO have the same equipment.

       28.    Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT

and MARIDO have the same customers.




                                               6
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 7 of 26 PageID #: 7




       29.     Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT

and MARIDO have the same supervision and control as all are under the control of MICHAEL

THEODOROBEAKOS and GRECIA THEODOROBEAKOS, and each company shares

supervisors including, inter alia, Adolfo Veloz, Jeronimo Veloz and Juan Garcia, as discussed in

further detail herein

       30.     Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT

and MARIDO have the same centralized control of labor relations.

       31.     Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT

and MARIDO have the same suppliers of materials.

       32.     Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT

and MARIDO shared employees.

       33.     Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT

and MARIDO have the same ownership.

       34.     Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT

and MARIDO are owned and operated by and among family members.

       35.     Upon information and belief, Defendants MINOSIS, MINOSIS GROUP are owned

by GRECIA THEODOROBEAKOS and MICHAEL THEODOROBEAKOS.

       36.     Upon information and belief, Defendant MIMGT is owned by GRECIA

THEODOROBEAKOS and MICHAEL THEODOROBEAKOS.

       37.     Upon     information   and   belief,   MARIDO       is   owned    by   GRECIA

THEODOROBEAKOS and MICHAEL THEODOROBEAKOS.




                                               7
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 8 of 26 PageID #: 8




          38.   Upon information and belief, Defendants MICHAEL THEODOROBEAKOS and

GRECIA THEODOROBEAKOS are husband and wife and have been married at all relevant times

herein.

          39.   Upon information and belief, Defendants MIMGT and MITG corporate names

reflects the initials of the immediate family members of GRECIA THEODOROBEAKOS and

MICHAEL THEODOROBEAKOS.

          40.   Upon information and belief, Defendant MICHAEL THEODOROBEAKOS is

responsible for the day to day management of MINOSIS, MINOSIS GROUP, MIMGT, MITG

and MARIDO. including hiring and firing, securing work, scheduling employees to work at

jobsites, supervising work at company jobsites.

          41.   Upon information and belief, Defendant GRECIA THEODOROBEAKOS is

responsible for the office and administrative operation of MINOSIS, MINOSIS GROUP, MIMGT

and MARIDO.

          42.   Upon information and belief, Defendants MICHAEL THEODOROBEAKOS and

GRECIA THEODOROBEAKOS have exclusive signing authority for paychecks for employees

of MINOSIS, MINOSIS GROUP, MIMGT, MITG and MARIDO.

          43.   Upon information and belief, Defendants MICHAEL THEODOROBEAKOS and

GRECIA THEODOROBEAKOS have signed paychecks for employees of MINOSIS, MINOSIS

GROUP, MIMGT, MITG and MARIDO.

          44.   Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT,

MITG and MARIDO employed three (3) non-party field supervisors or foreman: Adolfo Veloz,

Jeronimo Veloz and Juan Garcia to supervise its Local 12 employees and non-union employees in

the performance of covered “mechanical insulation” work at its jobsites over the last six (6) years.



                                                  8
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 9 of 26 PageID #: 9




       45.     Upon information and belief, non-party Adolfo Veloz and Jeronimo Veloz are

brothers. Messrs. Veloz’s children also work for the Defendants.

       46.     Upon information and belief, Defendant MICHAEL THEODOROBEAKOS and

non-party Adolfo Veloz are brothers-in-law.

       47.     Upon information and belief, MIMGT, MITG and MARIDO entities are alter-egos

of MINOSIS and MINOSIS GROUP and perform construction bargaining unit work within the

craft and geographical jurisdictions of Local 12.

       48.     Upon information and belief, MIMGT, MITG and MARIDO entities are double-

breasted entities of MINOSIS and MINOSIS GROUP and perform construction bargaining unit

work within the craft and geographical jurisdictions of Local 12.

       49.     Upon information and belief, MIMGT, MITG and MARIDO, MINOSIS and

MINOSIS GROUP are a single employer and perform construction bargaining unit work within

the craft and geographical jurisdictions of Local 12.

       50.     Upon information and belief, Defendants disregarded corporate formalities and

transferred funds between MIMGT LLC, MITG and MARIDO, MINOSIS and MINOSIS

GROUP. MICHAEL THEODOROBEAKOS and GRECIA THEODOROBEAKOS also

frequently negotiated grievances with employee’s overpayment of wages, hours and overtime.

       51.     Upon information and belief, MINOSIS and MINOSIS GROUP used the MIMGT,

MITG and MARIDO entities to avoid obligations under the CBA, including its obligation to pay

wages to Local 12 and its members and make contributions to the Funds for work performed by

covered workers.

       52.     Based on the foregoing, Defendants have been operating in such a way that they

are alter-egos of each other.



                                                    9
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 10 of 26 PageID #: 10




        53.     Based on the foregoing, Defendants have been operating in such a way that they

 constitute a single employer.

        54.     Based on the foregoing, Defendants have been operating in such a way that they

 constitute a double-breasted employer, established to avoid MINOSIS and MINOSIS GROUP

 obligations to the Union and Funds, in violation of the CBA.

        55.     As an alter-ego, single employer and/or double-breasted employer, MIMGT,

 MITG, AND MARIDO are bound to the CBA between Local 12 and MINOSIS and MINOSIS

 GROUP and were required to report the hours worked by the MIMGT, MITG and MARIDO

 employees to the Funds and remit contributions for the covered hours worked. MINOSIS and

 MINOSIS GROUP are liable for all hours paid to workers who performed covered work.

        56.     As alter-egos, single employers and/or double-breasted employers with MINOSIS

 and MINOSIS GROUP, MIMGT, MITG and MARIDO entities are bound to the CBA between

 Local 12 and MINOSIS and MINOSIS GROUP and are, therefore, jointly and severally liable for

 all hours paid to workers who performed covered work.

        57.     Defendants MINOSIS, MINOSIS GROUP, MIMGT, MITG and MARIDO

 continue to breach the CBAs and operate an alter-ego or double-breasted organization. Local 12

 is entitled to the lost man hours as a result of Defendants’ sham operation.

   MINOSIS, MINOSIS GROUP, MIMGT, MITG AND MARIDO HAVE FAILED TO
  EMPLOY LOCAL 12 MEMBERS, REPORT HOURS, PAY UNION WAGES AND PAY
                    FRINGE BENEFIT CONTRIBUTIONS

        58.     Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT,

 MITG and MARIDO employed Union and non-union employees at construction projects

 throughout New York City and Long Island performing “mechanical insulation” in both

 commercial, residential, and governmental buildings.



                                                 10
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 11 of 26 PageID #: 11




        59. Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT,

 MITG and MARIDO have violated the CBA by failing to employee Local 12 members to perform

 mechanical insulation covered under the jurisdiction of the CBA at more than fifty (50) project

 jobsites in the last six (6) years. The names of the projects and/or locations include but are not

 limited to the following:

            1. SUNY Downstate Medical Center
            2. 50 PENN, East New York
            3. The Pierce New York Hotel
            4. 450 West 33rd Street
            5. Bank of America Tower
            6. 28 Liberty Street
            7. 299 Park Avenue, 39th Floor King Street Capital
            8. 299 Park Avenue, 16th Floor Fisher Park Lane
            9. One Liberty Plaza
            10. J.P. Morgan Chase 17th Floor
            11. J.P. Morgan Chase 24th Floor
            12. J.P. Morgan Chase 29th Floor
            13. J.P. Morgan Chase Lobby and Basement
            14. 33 Maiden Lane, Floor L-1
            15. 590 Madison Avenue
            16. 60 Broad Street
            17. 1330 Avenue of the Americas
            18. GM Building, Estee Lauder Companies
            19. 100 Church Street
            20. 601 Lexington Avenue
            21. Grace Building – 1114 Avenue of the Americas
            22. Deutsche Bank – 60 Wall Street
            23. Federal Reserve Bank of New York
            24. 275 7th Avenue
            25. 120 Broadway 1st, 3rd, 12th, 22nd, 23rd,24th, 25th, 26th Floors
            26. 25 Broadway
            27. 200 W 41st Street
            28. 125 Broad Condominium
            29. Federal Office Building - 90 Church
            30. Verizon – 230 West 36th Street
            31. 750 7th Avenue
            32. 590 Madison Avenue
            33. 60 Hudson
            34. New York Presbyterian
            35. 540 Madison Avenue
            36. 1166 Avenue of the Americas


                                                   11
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 12 of 26 PageID #: 12




              37. The Lexington Hotel NYC
              38. 1 New York Plaza
              39. Citi – Greenwich Street
              40. 4 New York Plaza
              41. 250 Vesey Street
              42. J.P. Morgan 4 Metro Tech
              43. BNY Mellon BRC Atrium
              44. 345 Park Ave
              45. 2 World Financial Center
              46. MoMA QNS The Museum of Modern Art
              47. Trinity Church Wall Street
              48. The Eclipse Locust Manor
              49. Bronx V.A. Hospital
              50. NYC Department of Environmental Protection 59-17 Junction Blvd.
              51. Queens College

        60.      Upon information and belief, Defendant MICHAEL THEODOROBEAKOS

 secured mechanical insulation work for the Defendants MINOSIS, MINOSIS GROUP, MIMGT,

 MITG and MARIDO on the projects referenced in paragraph “59” above and various other projects

 during the past six (6) years.

        61.       Upon information and belief, Defendant MICHAEL THEODOROBEAKOS,

 scheduled the employees of Defendants MINOSIS, MINOSIS GROUP, MIMGT, MITG and

 MARIDO to work on the projects referenced in paragraph “59” above.

        62.      Upon information and belief, during the period 2016 through 2019, Defendant

 MICHAEL THEODOROBEAKOS scheduled union members James “Jimmy” Market, Thomas

 “Tommy” Vincent and Zoran Miranovic to work alongside non-union employees of MINOSIS

 GROUP, MIMGT and MARIDO to perform covered work under the Local 12 CBA at the SUNY

 Downstate (“Brooklyn”) Health Sciences University project (hereinafter referred to as the “SUNY

 Downstate Medical Center”).

        63.      Upon     information   and    belief,   in   2019,    Defendant    MICHAEL

 THEODOROBEAKOS scheduled union members James “Jimmy” Market, Thomas “Tommy”



                                               12
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 13 of 26 PageID #: 13




 Vincent and Zoran Miranovic to perform covered work under the Local 12 CBA at the Trinity

 Church project with non-union employees of MIMGT and MARIDO who were also performing

 covered work.

        64.      Upon    information    and    belief,   in   2020,    Defendant       MICHAEL

 THEODOROBEAKOS scheduled union members James “Jimmy” Market, Thomas “Tommy”

 Vincent and Zoran Miranovic to perform covered work under the Local 12 CBA at the MoMA

 Queens project with non-union employees of MIMGT and MARIDO who were also performing

 covered work.

        65.      Upon information and belief, Defendants MIMGT and MARIDO routinely

 interchanged their non-union workforce depending on the kind of project.

        66.      Upon information and belief, employees of Defendants MIMGT and MARIDO

 who performed covered “mechanical insulation” work received different paychecks from both

 companies depending on whether the jobsite location was for private or public work.

        67.      Upon information and belief, employees of Defendants MIMGT and MARIDO

 who performed covered “mechanical insulation” work received different pay rates from both

 companies depending on whether the project was for a private or public job.

        68.      Upon information and belief, the SUNY Downstate Medical Center project was a

 public job requiring the payment of New York State prevailing wages. For periods during 2016 to

 2019, Local 12 union members worked alongside as many as fourteen (14) non-union employees

 performing mechanical insulation. The Local 12 union members were paid prevailing union wages

 by MINOSIS and/or MINOSIS GROUP and contributions were contributed to the Funds on their

 behalf. The non-union workforce under the direction and supervision of MICHAEL

 THEODOROBEAKOS performed mechanical insulation alongside Local 12 members and were



                                               13
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 14 of 26 PageID #: 14




 paid wages by MARIDO. No contributions, wages or assessments were paid to Local 12, its

 members or the Funds for the non-union workers who performed covered work.

        69.     Upon information and belief, the Trinity Church (Manhattan) project was a

 privately owned jobsite where the owner and/or general contractor required the use of union labor.

 In 2019, Local 12 union members worked alongside non-union employees performing mechanical

 insulation. The Local 12 union members were paid prevailing union wages by MINOSIS and/or

 MINOSIS GROUP and contributions were contributed to the Funds. Some of the same non-union

 workers that performed mechanical insulation alongside the Local 12 members at the SUNY

 Downstate Medical Center project also worked at the Trinity Church project performing covered

 work under the Local 12 CBA. The same non-union workers at Trinity Church were paid

 substantially less wages by MIMGT. No contributions were paid to the Funds for the non-union

 workers who performed covered work.

        70.     Upon information and belief, the MoMA Queens project was a privately owned

 jobsite. In 2020, Local 12 union members worked alongside non-union employees performing

 mechanical insulation. The Local 12 union members were paid prevailing union wages by

 MINOSIS and/or MINOSIS GROUP and contributions were contributed to the Funds on their

 behalf. Some of the same non-union workers that performed mechanical insulation alongside the

 Local 12 members at the SUNY Downstate Medical Center project worked at the MoMA Queens

 performing covered work. The same non-union workers at MoMA Queens were paid substantially

 less wages by MIMGT. No contributions were paid to the Funds for the non-union workers who

 performed covered work.

        71.     Upon information and belief, Defendant MICHAEL THEODOROBEAKOS

 visited and supervised the progress of the mechanical insulation work being performed at SUNY



                                                14
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 15 of 26 PageID #: 15




 Downstate Medical Center, Trinity Church and MoMA Queens as well as other projects not named

 herein.

           72.   Upon information and belief, union and non-union employees of Defendants

 MINOSIS, MINOSIS GROUP, MIMGT and MARIDO were required to pass through security

 checkpoints to enter most worksites.

           73.   Upon information and belief, Defendants MINOSIS, MINOSIS GROUP, MIMGT

 and MARIDO would obtain access and/or security badges to enter the jobsites for its union and

 non-union employees. In general, security badges that were issued by jobsites varied but all

 contained the names of the employee, names of the project, employer name and sometimes a photo

 of the employee.

           74.   Upon information and belief, field supervisors or foreman of Defendants

 MINOSIS, MINOSIS GROUP, MIMGT and MARIDO obtained access and/or security badges to

 enter the jobsites for non-union employees that indicated that they worked for the Union

 Companies.

           75.   Upon information and belief, at the Trinity Church project, field supervisors or

 foremen of Defendants MINOSIS, MINOSIS GROUP, MIMGT LLC and MARIDO instructed

 non-union employees to enter through an alternative entrance to prevent non-union employees

 from using security check and sign-in process in an effort to conceal their presence on the jobsite

 where they were performing work covered by Local 12’s CBA.

           76.   Upon information and belief, Defendants have for the past six (6) years engaged in

 a scheme to avoid their obligations under the Local 12 CBAs by failing to pay proper wages and

 fringe benefits through its non-union entities MIMGT, MITG, MARIDO by using non-union

 employees to perform covered work.



                                                 15
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 16 of 26 PageID #: 16




        77.     Upon information and belief, Defendants have for past six (6) years breached the

 subcontracting clause of the Local 12 CBAs by using non-union employees to perform covered

 work under Local 12’s CBA.

        78.     Upon information and belief, Defendants MIMGT and MARIDO routinely

 interchanged their workforce and employees depending on jobsites and whether the job required

 payment of prevailing wages.

        79.     Upon information and belief, employees of Defendants MIMGT, MITG and

 MARIDO who performed covered “mechanical insulation” work received paychecks from both

 companies depending on whether the jobsite location was for private or public work.

        80.     Upon information and belief, employees of Defendants MIMGT, MITG and

 MARIDO who performed covered “mechanical insulation” work received vastly different pay

 rates from both companies depending on whether the jobsite was for private or public work.

        81.     Upon information and belief, on numerous jobsites, Defendants MICHAEL

 THEODOROBEAKOS and GRECIA THEODOROBEAKOS, intentionally and knowingly failed

 to employ Local 12 members on the projects referenced in paragraph “59” above in violation of

 the Local 12 CBA by using related non-union companies to perform covered work.

  DEFENDANTS MINOSIS, MINOSIS GROUP, MIMGT, MITG AND MARIDO HAVE
                       DEFRAUDED THE FUNDS

        82.     GRECIA THEODOROBEAKOS was responsible for creating and submitting to

 the Funds the weekly payroll reports that purported to set forth the mechanic and apprentice hours

 spent performing covered work by employees of MINOSIS and its alter-egos during each week.

 GRECIA THEODOROBEAKOS submitted the weekly reports each week for at least the last six

 (6) years. Each of those hundreds of weekly reports were false because they failed to include

 contributions for hours worked by the employees of alter-egos of MINOSIS.


                                                16
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 17 of 26 PageID #: 17




        83.     Pursuant to the CBA, signatory employers were required to properly report all such

 covered work to the Plaintiffs. Specifically, the CBA at Article XVIII states as follows:

                In order to protect and preserve for the Employees covered by this
                Agreement all work heretofore performed by them, and in order to
                prevent any device or subterfuge to avoid the protection and
                preservation of such work, it is hereby agreed as follows: If and when
                the Employer shall perform any on-site construction work of the
                type covered by this Agreement under its own name or under the
                name of another, as a corporation, company, partnership, or any
                other business entity, including a joint venture, wherein the
                Employer, through its officers, directors, partners, or
                stockholders, exercises either directly or indirectly, any
                management, control or ownership, the terms and conditions of
                this Agreement shall be applicable to all such work. (Emphasis
                added)

        84.     By submitting these false weekly reports which failed to include covered work

 performed by the various alter-ego entities, GRECIA THEODOROBEAKOS knowingly made a

 misrepresentation of material fact to Plaintiffs. The Plaintiffs reasonably relied upon these reports,

 especially in light of the clear language in the CBA, to determine whether proper contributions

 were being paid on behalf of employees performing covered work.

        85.     As a result of these misrepresentations, Plaintiffs have not received the required

 fringe benefit contributions for the Funds and have therefore been harmed.

        86.     In or around July 2017, during a field audit conducted by the Funds’ auditors of

 MINOSIS GROUP, MICHAEL THEODOROBEAKOS represented to the Funds’ auditors that he

 and GRECIA THEODOROBEAKOS also owned MIMGT, but that MIMGT was a general

 contractor that performed home renovation and remodeling work. However, upon information and

 belief, Defendant MIMGT regularly performed mechanical insulation work, including at projects

 identified infra at paragraph “59” above, but failed to remit contributions to the Funds for

 employees’ performance of such work. Such a misrepresentation of material fact was knowingly

                                                  17
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 18 of 26 PageID #: 18




 made to prevent the Funds’ auditors from reviewing its other companies accounts in greater detail

 and to avoid detection of Defendants’ alter-ego scheme to defraud Plaintiffs.

     87.          During this same field audit, MICHAEL THEODOROBEAKOS and GRECIA

 THEODOROBEAKOS also represented to the Funds’ auditors that payments listed as “expenses

 to subcontractors” made to its former, defunct, company MONOSIS INC., were for debts on a

 credit account held under MONOSIS INC.1 from when it was still operating. This was a

 misrepresentation of another material fact, as the credit account remained open and materials

 continued to be purchased using the defunct Monosis Inc. credit account. Upon information and

 belief, such a misrepresentation was made with the intent to prevent the Funds’ auditors from

 reviewing its other companies accounts in greater detail and to avoid detection of Defendants’

 alter-ego scheme to defraud Plaintiffs.

           88.    Plaintiffs reasonably relied on this material misrepresentation and as a result, have

 not received the required fringe benefit contributions for the Funds, and therefore been harmed.

                           AS AND FOR A FIRST CLAIM FOR RELIEF

           89.    Plaintiffs repeat, reiterate and reallege each and every allegation contained in

 paragraphs numbered “1” through “88” of this Complaint with the same force and effect as though

 the same were set forth at length herein.

           90.    By reason of the aforementioned, at all relevant times, MIMGT, MITG and

 MARIDO as the alter-ego of MINOSIS and MINOSIS GROUP, were and remain bound by the

 terms and conditions of the applicable CBAs and trust indentures.




 1
  By way of background, there have been multiple entities formed and subsequently dissolved by Defendants over the
 past 30 years.

                                                        18
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 19 of 26 PageID #: 19




         91.     The applicable CBAs and trust indentures provide, inter alia, for an employer, and

 any related company, to pay wages and assessments on behalf of its employees who perform

 covered employment under such agreements, and remit fringe benefit contributions to the Funds.

         92.     Defendants MINOSIS and MINOSIS GROUP have breached the applicable CBAs

 by failing, refusing, or neglecting to pay employee benefit fund contributions due for covered work

 performed within the craft and geographical jurisdiction of Local 12.

         93.     Section 515 of ERISA, 29 U.S.C. §1145, required “[e]very employer who is

 obligated to make contributions to a multiemployer plan under the terms of the plan or under the

 terms of a collectively bargained agreement…[to] make such contributions in accordance with the

 terms and conditions of such plan or such agreement.”

         94.     Section 502(a)(3) of ERISA, 29 U.S.C. §1132(a)(3), provides that a civil action

 may be brought “by a participant, beneficiary, or fiduciary: (A) to enjoin any act or practice of this

 title or the terms of the plan; or (B) to obtain other appropriate equitable relief; (i) to redress such

 violation; or (ii) to enforce any provision of this title or the terms of the plan.”

         95.     Section     502(g)(2)   of   ERISA,     29   U.S.C.    §1132(g)(2)     mandates    that,

 “[i]n any action bought by a fiduciary on behalf of a Plan to enforce Section 515 in which a

 judgment in favor of the plan is awarded, the court shall award the plan:

                 a.        the unpaid contributions;
                 b.        interest on the unpaid contributions,
                 c.        an amount equal to the greater of-
                                   i. interest on the unpaid contributions, or
                                   ii. liquidated damages…in an amount not in excess of 20 percent of
                                   the [unpaid contributions]
                 d.        reasonable attorney’s fees and costs of the action, to be paid by the
                           defendant, and
                 e.        such other legal or equitable relief as the court deems appropriate…”




                                                    19
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 20 of 26 PageID #: 20




        96.     MINOSIS and MINOSIS GROUP’s failure to remit contributions to the Funds for

 hours worked by individuals performing covered work pursuant to the CBA constitutes a failure

 to make contributions in accordance with the terms of the applicable CBA, in violation of §502

 and §515 of ERISA, 29 U.S.C. §§1132 and 1145, giving rise to an action under §502(a)(3) or

 ERISA, 29 U.S.C. §1132(a)(3).

        97.     The MIMGT, MITG and MARIDO entities are alter-egos of MINOSIS and

 MINOSIS GROUP, are alter-egos, single employers or double-breasted employers and, therefore,

 MINOSIS and MINOSIS GROUP are obligated under the CBA to make contributions for covered

 work performed by the MIMGT, MITG and MARIDO entities to the Funds.

        98.     Defendants, by virtue of their failure to remit the unpaid contributions, are subject

 to an injunction ordering them to immediately pay all unpaid contributions. Public policy and the

 balance of equities favors injunctive relief against Defendants, requiring the Defendants to pay all

 past and current delinquencies to the Funds. Without injunctive relief, the Funds and their

 participants and beneficiaries will be irreparably harmed.

        99.     Defendants are also required to pay interest on the unpaid contributions from the

 date they were due to the date they are received by the Funds, plus liquidated damages, audit costs,

 attorneys’ fees and costs in accordance with the CBA and §502(g)(2) of ERISA, 29 U.S.C.

 §1132(g)(2).

        100.    Defendants, by failing to pay contributions, interest and additional damages, as

 required by the CBA and the Trust Agreements, have violated §515 of ERISA, 29 U.S.C. §1145,

 in that they have failed to make contributions in accordance with the terms of the plan documents

 of the Funds, supporting an action under §502(a)(3) of ERISA, 29 U.S.C. §1132(a)(3), and are

 subject to the remedies under §502(g) of ERISA, 29 U.S.C. §1132(g).



                                                 20
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 21 of 26 PageID #: 21




                       AS AND FOR A SECOND CLAIM FOR RELIEF

        101.    Plaintiffs repeat and reiterate each and every allegation contained in paragraphs “1”

 through “100” as though fully set forth at length herein.

        102.    Section 301(a) of the LMRA, 29 U.S.C. §185(a) provides that:

                Suits for violation of contracts between an employer and a labor
                organization representing employees in an industry affecting commerce as
                defined in this chapter, or between any such labor organizations, may be
                brought in any district court of the United States having jurisdiction of the
                parties, without respect to the amount in controversy or without regard to
                the citizenship of the parties.

        103.    Section 301(b) of the LMRA, 29 U.S.C. §185(b) provides that “[a]ny labor

 organization which represents employees in an industry affecting commerce as defined in this

 chapter and any employer whose activities affect commerce as defined in this chapter shall be

 bound by the acts of its agents.

        104.    The CBA prohibited MINOSIS and MINOSIS GROUP from employing anyone

 other than Local 12 member on any covered work and prohibited MINOSIS and MINOSIS

 GROUP from subcontracting any covered work to non-signatory employer.

        105.    MINOSIS and MINOSIS GROUP, through its alter-egos, MIMGT, MITG and

 MARIDO , hired non-union workers to perform covered work who received wages, working

 conditions, benefits and a standard of employment less favorable than those provided in the CBA.

        106.    MINOSIS and MINOSIS GROUP and its alter-egos, MIMGT, MITG and

 MARIDO, failed to remit contribution payments to the Funds for the hours worked by these

 workers in violation of the CBA.

        107.    The Union is entitled, pursuant to LMRA §301(a) and the CBA, to collect the

 unpaid wages and assessments for the Defendants failure to employee Local 12 members to

 perform covered work under the Local 12 CBA.


                                                 21
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 22 of 26 PageID #: 22




                        AS AND FOR A THIRD CLAIM FOR RELIEF

        108.    Plaintiffs repeat and reiterate each and every allegation contained in paragraphs “1”

 through “107” as though fully set forth at length herein.

        109.    MICHAEL        THEODOROBEAKOS            and   GRECIA      THEODOROBEAKOS,

 MINOSIS, MINOSIS GROUP, MIMGT, MITG and MARIDO knowingly committed fraud

 against the Funds by creating and orchestrating a scheme to hire outside non-union workers

 through MIMGT, MITG and MARIDO and omit hours worked in covered employment from the

 remittance reports sent by MINOSIS and MINOSIS GROUP to the Funds.

        110.    MICHAEL THEODOROBEAKOS and GRECIA THEODOROBEAKOS made or

 caused to be made, materially false representations and omissions of existing facts to the Funds by

 filing false remittance reports with the Funds that failed to disclose the hours being worked in

 covered employment through MIMGT, MITG and MARIDO and knowingly failing to pay

 contributions to the Funds.

        111.    The Funds reasonably relied to their detriment on the material and false

 representations and omissions made by MICHAEL THEODOROBEAKOS and GRECIA

 THEODOROBEAKOS concerning the hours of covered work of Defendants’ employees.

        112.    Particular facts demonstrating the creation and the operation of the MIMGT and

 MARIDO entities as alter-egos of MINOSIS and MINOSIS GROUP are exclusively within the

 Defendants’ knowledge.

        113.    Defendants acted in an intentional and reckless manner, consciously disregarded

 the Plaintiffs’ rights, and showed wanton dishonesty and disregard of their obligations to the

 Funds. The fraudulent acts committed by Defendants exhibit a high level of moral culpability

 aimed at the public.



                                                 22
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 23 of 26 PageID #: 23




        114.    Defendants        MICHAEL          THEODOROBEAKOS                 and        GRECIA

 THEODOROBEAKOS are jointly and severally liable with MINOSIS, MINOSIS GROUP,

 MIMGT and MARIDO for any contributions due and owing pursuant to §§502 and 515 of ERISA,

 29 U.S.C. §§1132 and 1145, based on their knowing participation in a scheme to underpay

 contributions to the Funds, plus interest, liquidated damages, attorneys’ fees and costs.

                        AS AND FOR A FOURTH CLAIM FOR RELIEF

        115.    Plaintiffs repeat and reiterate each and every allegation contained in paragraphs “1”

 through 114” as though fully set forth at length herein.

        116.    Pursuant to the terms and conditions of the applicable CBA, MINOSIS and

 MINOSIS GROUP, are required to provide access to the records necessary for the Funds to

 determine whether MINOSIS, MINOSIS GROUP, MIMGT, MITG and MARIDO complied with

 the obligation to contribute to the Funds.

        117.    MINOSIS, MINOSIS GROUP, MIMGT, MITG and MARIDO breached the

 provisions of the CBA by failing to allow Plaintiffs to schedule and complete an audit of

 MINOSIS, MINOSIS GROUP, MIMGT and MARIDO entities books and records for the period

 December 1, 2014 through December 1, 2020.

        118.    MINOSIS, MINOSIS GROUP, MIMGT, MITG and MARIDO are obligated to pay

 the attorney and auditor fees and court costs incurred by the Plaintiffs pursuant to the CBA, the

 Trust Agreements and/or 29 U.S.C. §1132 (g)(2)(D).

        119.    According to the CBA and/or 29 U.S.C. §1132 (g), MINOSIS, MINOSIS GROUP,

 MIMGT, MITG and MARIDO are obligated to pay any fringe benefit contributions shown to be

 due upon completion of the audit, as well as liquidated damages and interest.




                                                  23
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 24 of 26 PageID #: 24




        120.    Pursuant to 29 U.S.C. §1132(g)(2)(B), Plaintiffs are entitled to an amount equal to

 the greater of: (a) double interest; or (b) interest plus liquidated damages.

        121.    As a direct and proximate result of MINOSIS, MINOSIS GROUP, MIMGT, MITG

 and MARIDO’s violation of its contractual and statutory duties, MINOSIS and MINOSIS GROUP

 shall be required to provide access to its records for the period December 1, 2014 through

 December 1, 2020 in order to perform a complete and accurate audit, and pay all contributions

 shown to be due upon completion of said audit, together with statutory remedies including pre-

 judgment interest on the unpaid contributions, liquidated damages, reasonable attorneys' fees and

 the costs and disbursements of this action pursuant to E.R.I.S.A. §502(g), 29 U.S.C. §1132(g).

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs’ respectfully request the Court enter judgment:

        1. Declaring MINOSIS INC., MINOSIS GROUP, INC., MIMGT LLC, MITG LLC and

            MARIDO INDUSTRIES, INC. to be alter-egos, single employers and/or double-

            breasted enterprises with each other;

        2. Declaring MINOSIS INC., MINOSIS GROUP, INC., MIMGT LLC, MITG LLC and

            MARIDO INDUSTRIES, INC. entities jointly and severally liable for unpaid benefit

            contributions and statutory and contractual damages owed to Local 12 and the Funds

            for each hour of work covered by a CBA between MINOSIS INC., MINOSIS GROUP,

            INC., MIMGT, LLC, MITG LLC and MARIDO INDUSTRIES, INC. performed by

            employees, including but not limited to non-union employees hired to perform

            mechanical insulation, on behalf of MINOSIS INC., MINOSIS GROUP, INC.,

            MIMGT LLC, MITG LLC and MARIDO INDUSTRIES, INC. entities. and/or

            Defendants violation of the Local 12 CBA subcontracting clause;



                                                   24
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 25 of 26 PageID #: 25




       3. Declaring MINOSIS INC., MINOSIS GROUP, INC., MIMGT LLC, MITG LLCand

          MARIDO INDUSTRIES, INC. entities jointly and severally liable for unpaid wages

          and union assessments for and contractual damages owed to Local 12 for each hour of

          work covered by a CBA between MINOSIS, INC., MINOSIS GROUP, INC., MIMGT

          LLC, MITG LLC and MARIDO INDUSTRIES, INC. performed by employees,

          including but not limited to non-union employees hired to perform mechanical

          insulation, on behalf of MINOSIS INC., MINOSIS GROUP, INC., MIMGT LLC,

          MITG LLC and MARIDO INDUSTRIES, INC. entities and/or Defendants violation of

          the Local 12 CBA subcontracting clause;

       4. Declaring MICHAEL THEODOROBEAKOS and GRECIA THEODOROBEAKOS,

          MINOSIS INC., MINOSIS GROUP, INC., MIMGT LLC, MITG LLC and MARIDO

          INDUSTRIES, INC. entities engaged in a scheme to defraud the Funds of employee

          benefit contributions; and thereafter entering judgment in favor of Plaintiffs and against

          all Defendants, jointly and severally, for injunctive relief ordering Defendants to pay

          all unpaid delinquencies owed to Plaintiffs’ Funds;

       5. Entering judgment in favor of Plaintiffs and against Defendants MINOSIS INC.,

          MINOSIS GROUP, INC., MIMGT LLC, MITG LLC and MARIDO INDUSTRIES,

          INC., jointly and severally, for injunctive relief ordering Defendants to pay all unpaid

          delinquencies owed to Plaintiffs Funds in an amount to be determined at trial, together

          with statutory and contractual interest, liquidated damages, and reasonable attorneys’

          fees and costs, including the costs of collecting the delinquency, as set forth under

          §502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2) and CBA, and requiring Defendants

          MINOSIS INC., MINOSIS GROUP, INC., MIMGT LLC, MITG LLC and MARIDO



                                                25
Case 1:20-cv-05948-MKB-RLM Document 1 Filed 12/07/20 Page 26 of 26 PageID #: 26




          INDUSTRIES, INC. to accurately report work covered by a CBA between the Union

          and Defendants MINOSIS INC., MINOSIS GROUP, INC., MIMGT LLC, MITG LLC

          and MARIDO INDUSTRIES, INC. and remain current in contributions to the Funds;

       6. Declaring that Defendants must permit Plaintiffs to schedule and complete an accurate

          audit of MINOSIS INC., MINOSIS GROUP, INC., MIMGT LLC, MITG LLC and

          MARIDO INDUSTRIES, INC. entities books and records for the period December 1,

          2014 through December 1, 2020;

       7. Awarding Plaintiffs their reasonable attorneys’ fees, disbursements and costs in

          collecting the delinquencies and in prosecution of this action, pursuant to §502(g)(2)

          of ERISA, 29 U.S.C. §1132(G)(2), and the CBA; and

       8. Ordering such other legal and/or equitable relief as the Court deems proper.

 Dated: Woodbury, New York
        December 7, 2020


                                            COLLERAN, O’HARA & MILLS, L.L.P.



                                            By:       /s/ John S. Groarke_______
                                                  ___/s/ Patricia L. Boland _____
                                                  JOHN S. GROARKE (JG9031)
                                                  PATRICIA L. BOLAND (PB8385)
                                                  Attorneys for Plaintiffs
                                                  100 Crossways Park Drive West, Suite 200
                                                  Woodbury, New York 11797
                                                  Telephone: (516) 248-5757
                                                  Facsimile: (516) 742-1765
                                                  jsg@cohmlaw.com
                                                  plb@cohmlaw.com




                                               26
